DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong(USPGPUB DOCUMENT: 2015/0372253, hereinafter Hong) in view of Yamazaki (USPGPUB DOCUMENT: 2002/0104995, hereinafter Yamazaki).


Re claim 1 Hong discloses in Fig 2, see modified figure in office action, an organic light emitting diode display comprising:
 a substrate(201) including a display area(please see area labelled ‘DA’) and a non-display area(please see area labelled ‘ND’) adjacent to the display area(please see area labelled ‘DA’);
a pixel thin film transistor(TFT1) positioned in the display area(please see area labelled ‘DA’) of the substrate(201); a first conductive layer(please see item(s) labelled ‘1st conductive layer’) positioned on the pixel thin film transistor(TFT1); a second conductive layer(rightmost 224) positioned on the first conductive layer(please see item(s) labelled ‘1st conductive layer’);
 an organic light emitting element(OLED) positioned on the second conductive layer(rightmost 224) and electrically connected to the pixel thin film transistor(TFT1) through the first conductive layer(please see item(s) labelled ‘1st conductive layer’);
a circuit unit(in the circuit area)[0060] positioned in the non-display area(please see area labelled ‘ND’) of the substrate(201) and including a circuit thin film transistor(TFT2)[0060]; and
 a common power supply line(power supply pattern)[0097];
wherein the first conductive layer(please see item(s) labelled ‘1st conductive layer’) is connected to the pixel thin film transistor(TFT1) and the second conductive layer(rightmost 224),
 wherein the non-display area(please see area labelled ‘ND’) includes:
a circuit area(please see area labelled ‘Circuit Area’) adjacent to the display area(please see area labelled ‘DA’) and including the circuit unit(in the circuit area)[0060] and the common power supply line(power supply pattern)[0097]; and
a sealing area(please see area labelled ‘SA’) adjacent to the circuit area(please see area labelled ‘Circuit Area’), the organic light emitting diode display further comprising a sealing part(227) positioned in the sealing area(please see area labelled ‘SA’) and a heat reflection part in contact with the sealing part(227) between the sealing part(227) and the substrate(201),
wherein the heat reflection part(leftmost 224) is isolated from the common power supply line(power supply pattern)[0097] or the circuit unit(in the circuit area)[0060] (since leftmost 224 is in the sealing area (SA), leftmost 224 may be interpreted as isolated from the circuit unit(in the circuit area)[0060] as shown in modified Fig 2), and 
 wherein the heat reflection part(leftmost 224) is positioned on the same layer as the second conductive layer(rightmost 224). 

Hong does not specifically teach 
an organic light emitting element(OLED) electrically connected to the pixel thin film transistor(TFT1) through the second conductive layer(rightmost 224);
a circuit thin film transistor(TFT2)[0060] electrically connected to the pixel thin film transistor(TFT1); and
 a common power supply line(power supply pattern)[0097] overlapping at least part of the circuit unit(in the circuit area)[0060], electrically connected to the organic light emitting element(OLED), and formed on a same layer as the second conductive layer(rightmost 224),

Yamazaki discloses in Fig 2, see modified figure in office action, an organic light emitting element (103)[0065 of Yamazaki] electrically connected to the pixel thin film transistor (101)[0049 of Yamazaki] through the second conductive layer (please see horizontal wire labelled ‘2nd data wire’)[0057 of Yamazaki];
a circuit thin film transistor (102)[0068 of Yamazaki] electrically connected to the pixel thin film transistor (101)[0049 of Yamazaki]; and
 a common power supply line (power supply line V)[0173 of Yamazaki] overlapping at least part of the circuit unit (including a circuit thin film transistor 102)[0068 of Yamazaki], electrically connected to the organic light emitting element (103)[0065 of Yamazaki] (electrically connected by 102/119/122), and formed on a same layer as the second conductive layer (please see horizontal wire labelled ‘2nd data wire’)[0057 of Yamazaki],

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Yamazaki to the teachings of Hong in order to provide a light emitting device which can prevent a change in gate voltage due to leakage or other causes and at the same time can prevent the aperture ratio from lowering[0019, Yamazaki]

Regarding the limitation(s) “a second conductive layer positioned on the first conductive layer;  an organic light emitting element positioned on the second conductive layer ". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.  


    PNG
    media_image1.png
    755
    830
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    395
    836
    media_image2.png
    Greyscale





 Re claim 2 Hong and Yamazaki disclose the organic light emitting diode display of claim 1, wherein the heat reflection part(leftmost 224) includes a same material as the second conductive layer(rightmost 224).

Re claim 3 Hong and Yamazaki disclose the organic light emitting diode display of claim 1, wherein the heat reflection part(leftmost 224) has an island shape (see Fig 2). 

Re claim 4 Hong and Yamazaki disclose the organic light emitting diode display of claim 1, wherein the pixel thin film transistor(TFT1) includes: a pixel active layer(204) positioned on the substrate(201); and a pixel gate electrode (205) positioned on the pixel active layer, and  the circuit thin film transistor(TFT2)[0060] includes: a circuit active layer(204) formed on a same layer as the pixel active layer; and a circuit gate electrode(211) formed on a same layer as the pixel gate electrode.

Re claim 5 Hong and Yamazaki disclose the organic light emitting diode display of claim 1, further comprising a first insulating layer(133)[0057 of Yamazaki] positioned between the pixel thin film transistor(101)[0049 of Yamazaki] and the first conductive layer(please see vertical wire labelled ‘1st data wire’)[0057 of Yamazaki] (133 is between the topmost ‘1st data wire’ and 101 and may therefore be interpreted as a first insulating layer positioned between the pixel thin film transistor and the first data wire).

Re claim 6 Hong and Yamazaki disclose the organic light emitting diode display of claim 5, further comprising a second insulating layer(117/120)[0057 of Yamazaki] positioned between the first conductive layer(please see vertical wire labelled ‘1st data wire’)[0057 of Yamazaki] and the second conductive layer(please see item labelled ‘2nd data wire’)[0057 of Yamazaki] (117/120 is between the bottommost ‘1st data wire’ and the topmost  ‘2nd data wire’ and may therefore be interpreted as a second insulating layer positioned between the first data wire and the second data wire). 

Re claim 7 Hong and Yamazaki disclose the organic light emitting diode display of claim 6, wherein the common power supply line(power supply line V)[0173 of Yamazaki] is positioned on the second insulating layer(117/120)[0057 of Yamazaki], and the circuit unit(including a circuit thin film transistor 102)[0068 of Yamazaki] is covered by the second insulating layer(117/120)[0057 of Yamazaki]. 

Re claim 8 Hong and Yamazaki disclose the organic light emitting diode display of claim 6, wherein the organic light emitting element(OLED) includes:  a first electrode(122)[0064 of Yamazaki] positioned on the second insulating layer(117/120)[0057 of Yamazaki]; an organic emission layer(123)[0065 of Yamazaki] positioned on the first electrode(122)[0064 of Yamazaki]; and a second electrode(124)[0065 of Yamazaki] positioned on the organic emission layer(123)[0065 of Yamazaki].

Re claim 9 Hong and Yamazaki disclose the organic light emitting diode display of claim 8, wherein the common  power supply line includes: a first sub-common power supply line(please see line labelled ‘1st sub-common’)[0173 of Yamazaki] formed on the same layer as the second conductive layer(please see item labelled ‘2nd data wire’)[0057 of Yamazaki]; and a second sub-common power supply line(please see line labelled ‘2nd sub-common’)[0173 of Yamazaki] in contact with the first sub-common power supply line(please see line labelled ‘1st sub-common’)[0173 of Yamazaki] and formed on a same layer as the first electrode(122)[0064 of Yamazaki]. 

Re claim 10 Hong and Yamazaki disclose the organic light emitting diode display of claim 8, wherein the common power supply line(power supply line V)[0173 of Yamazaki] is in direct contact with the second electrode(124)[0065 of Yamazaki] (examiner interprets contact as electrical contact and since power supply line V is in contact with 124 electrically by 102/119/122/123, this may be interpreted as wherein the common power supply line is in direct contact with the second electrode).

Re claim 11 Hong and Yamazaki disclose the organic light emitting diode display of claim 8, wherein the first electrode (122)[0064 of Yamazaki] and the second conductive layer(please see item labelled ‘2nd data wire’)[0057 of Yamazaki] are in contact with the second insulating layer(117/120)[0057 of Yamazaki].

Re claim 13 Hong and Yamazaki disclose the organic light emitting diode display of claim 1, wherein the common power supply line(power supply line V)[0173 of Yamazaki] includes a same material as the second conductive layer(please see item labelled ‘2nd data wire’)[0057 of Yamazaki] (same conductive layer comprising Tantalum/Aluminum used for forming wiring and power supply lines)[0119 of Yamazaki]. 

Re claim 14 Hong and Yamazaki disclose the organic light emitting diode display of claim 13, wherein the common power supply line(power supply line V)[0173 of Yamazaki] is formed by a same process as the second conductive layer(please see item labelled ‘2nd data wire’)[0057 of Yamazaki].

The limitations “wherein the common power supply line is formed by a same process as the second conductive layer(please see item labelled ‘2nd data wire’)[0057 of Yamazaki]” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
  


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong(USPGPUB DOCUMENT: 2015/0372253, hereinafter Hong) in view of an alternative interpretation by Yamazaki (USPGPUB DOCUMENT: 2002/0104995, hereinafter Yamazaki).


Re claim 12 Hong and Yamazaki disclose the organic light emitting diode display of claim 5, further comprising a second insulating layer(117)[0057 of Yamazaki] positioned between the first conductive layer(please see vertical wire labelled ‘1st data wire’)[0057 of Yamazaki] and the second conductive layer(please see item labelled ‘2nd data wire’)[0057 of Yamazaki] (117 is between the bottommost ‘1st data wire’ and ‘2nd data wire’ and may therefore be interpreted as a second insulating layer positioned between the first data wire and the second data wire); wherein the organic light emitting element(OLED) includes:  a first electrode(122)[0064 of Yamazaki] positioned on the second insulating layer(117)[0057 of Yamazaki]; an organic emission layer(123)[0065 of Yamazaki] positioned on the first electrode(122)[0064 of Yamazaki]; and a second electrode(124)[0065 of Yamazaki] positioned on the organic emission layer(123)[0065 of Yamazaki]; further comprising a third insulating layer (120) positioned between the second conductive layer(please see item labelled ‘2nd data wire’)[0057 of Yamazaki] and the first electrode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819